UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                                  Plaintiff,

       -v-
                                                                 CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                                          ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                                  Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the Telephone Status Conference held today, April 28, 2021, the Court orders

as follows:

       1. By Wednesday, May 12, 2021, Defendants shall file a Notice of Suggestion of Death

              pertaining to Defendant-Counterclaimant Richard Mgrdechian. Although Plaintiff

              apprised the Court on November 5, 2020 that “Defendant Richard Mgrdechian died

              on or about August 7th, 2020, in New York,” (ECF No. 117), a Notice of Suggestion of

              Death has not been filed in this action.

       2. By Wednesday, May 12, 2021, Defendants’ attorney Elio Forcina shall file a Motion to

              Withdraw in accordance with Local Rule 1.4 of the Southern and Eastern Districts of

              New York. Local Rule 1.4 provides:

                     An attorney who has appeared as attorney of record for a party may be relieved or
                     displaced only by order of the Court and may not withdraw from a case without leave
                     of the Court granted by order. Such an order may be granted only upon a showing by
                     affidavit or otherwise of satisfactory reasons for withdrawal or displacement and the
                     posture of the case, including its position, if any, on the calendar, and whether or not
                     the attorney is asserting a retaining or charging lien. All applications to withdraw
                     must be served upon the client and (unless excused by the Court) upon all other
                     parties.

       3. The Stay of this action, which the Court entered to enable Mr. Forcina to determine

              the status of Mr. Mgrdechian’s estate, if any (see ECF Nos. 126–27), is TERMINATED.

              The Clerk of Court is respectfully directed to remove this matter’s stay designation.
Dated:   New York, New York
         April 28, 2021

                                  SO ORDERED.



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
